               IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI
                            SOUTHERN DIVISION

                                               )
 UNITED STATES OF AMERICA,
                                               )
                 Plaintiff,                    )
                                               )
        v.                                     )    Case No. 19-03103-01-CR-S-SRB
                                               )
 JULIA M. LAWRENCE,                            )
                                               )
                 Defendant.                    )


                               MOTION FOR CONTINUANCE

       COMES NOW Defendant by and through her attorney and hereby respectfully requests a
continuance from the March 16, 2020 trial docket.

                                  SUPPORTING SUGGESTIONS

       1.       Defendant is charged with possessing 50 grams or more of methamphetamine

                with the intent to distribute on May 29, 2019.

       2.       The indictment was filed on August 20, 2019 and carries a mandatory minimum

                sentence of five years.

       3.       A primary defense in this case relates to the protection of defendant’s Fourth

                Amendment rights regarding a warrantless, nonconsensual search of the

                defendant’s vehicle which was occupied by the defendant and another person.

       4.       The arrest of the defendant and the search of her vehicle was conducted by

                Springfield Police Officers.

       5.       There are police reports and other documents that are extremely vital to the

                protection of the defendant’s constitutional rights under the Fourth Amendment

                rights are still not a part of the defendant’s discovery file and counsel, as a result,

                is unable to prepare and properly construct the necessary motion to effectively

               defend his client.
            Case 6:19-cr-03103-SRB Document 18 Filed 02/21/20 Page 1 of 2
       6.       The Federal prosecutor has been made aware of the defendant’s problem and has

                genuinely attempted to secure the missing documents and police reports. Indeed,

                some of the needed documents have been secured in the last few days.

       7.       Defendant’s due process and Fourth Amendment rights will be unprotected if the

                case is required to be tried on the March 16 trial docket.

       8.       Counsel fully believes that this extension of time will allow for the government to

                secure all of the necessary documents from the investigative files and thereby

                protect the defendant’s rights to effectively defend herself. A Speedy Trial

                Waiver is on file and Defendant supports its use.

       9.       Counsel, as a long time officer of this Honorable Court, truly believes that valid

                challenges to apparent Fourth Amendment violations exist and that mandating

                trial under the March trial docket time constraints will prevent a full and fair

                defense by this defendant.

       WHEREFORE, in the true interest of justice, Defendant respectfully asks the Court to

       sustain this Motion.

                                                       /s/Donald R. Cooley
                                                       Donald R. Cooley
                                                       Missouri Bar No. 21172
                                                       901 East St. Louis, Suite 1600
                                                       Springfield, MO 65806
                                                       (417) 831-3139

                                 CERTIFICATE OF SERVICE

        I hereby certify that the filing of this Motion on the CM/ECF computer system, which
also delivers copies of the same to all counsel of record, was performed on this 21st day of
February, 2020.

                                               /s/Donald R. Cooley
                                               Donald R. Cooley




            Case 6:19-cr-03103-SRB Document 18 Filed 02/21/20 Page 2 of 2
